Citation Nr: 1022910	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  09-05 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


ATTORNEY FOR THE BOARD

John Francis, Counsel 












INTRODUCTION

The Veteran served on active duty from November 1964 to 
November 1968. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2007 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).    

In June 2006, the RO granted service connection and a 30 
percent rating for posttraumatic stress disorder (PTSD), 
effective the date of receipt of the claim in July 2004.  In 
December 2006, the RO granted an increased rating of 70 
percent for PTSD, effective in September 11, 2006.  In 
January 2007, the Veteran expressed timely disagreement with 
the rating decisions, and the RO provided a statement of the 
case dated October 26, 2007 that was mailed to the Veteran on 
December 6, 2007.  

On February 8, 2008, the RO received correspondence from the 
Veteran's spouse that expressed timely disagreement with the 
October 2007 denial of TDIU but did not address the issue of 
initial and staged ratings for PTSD.  Because a timely 
substantive appeal of the assigned PTSD ratings was never 
received, the Board does not have jurisdiction over that 
matter. 

In correspondence received in February 2009, the Veteran 
again raised the matter of entitlement to an increased rating 
for PTSD. As the issue of a higher rating for PTSD has been 
raised by the Veteran, and has not since been adjudicated by 
the agency of original jurisdiction (AOJ), the issue is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  Since September 11, 2006, the Veteran's PTSD is rated at 
70 percent disabling and is manifested by aggressive 
behavior, loss of anger control, hypervigilance, nightmares, 
intrusive thoughts, and social isolation; PTSD does not 
result in total occupational and social impairment due to 
symptoms such as gross impairment in thought processes or 
communication, hallucinations, and suicidal or homicidal 
ideation.

2.  The Veteran experiences cognitive, memory, thought 
process, communications, and mood deficits related to 
nonservice-connected dementia and Huntington's disease. 

3.  Since September 11, 2006, the impairments associated with 
PTSD alone are so severe as to preclude the Veteran from 
securing and following substantially gainful employment. 


CONCLUSION OF LAW

The criteria for a total rating based on individual 
unemployability have been met, effective September 11, 2006.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
3.400, 4.1, 4.3, 4.7, 4.16 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

The Veteran served in the U.S. Marine Corps with service in 
the Republic of Vietnam from March 1966 to April 1967.   He 
contends that his symptoms of PTSD preclude any forms of 
substantially gainful employment.  

In order to establish entitlement to TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to secure and 
follow a substantially gainful occupation.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose 
v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for TDIU provides both objective and 
subjective criteria.   The objective criteria provide for a 
total rating when there is a single disability or a 
combination of disabilities that result in a 100 percent 
schedular evaluation.  Subjective criteria provide for a TDIU 
when, due to service-connected disability, a veteran is 
unable to secure or follow a substantially gainful 
occupation, and has a single disability rated 60 percent or 
more, or at least one disability rated 40 percent or more 
with additional disability sufficient to bring the combined 
evaluation to 70 percent.  For the purposes of this analysis, 
multiple injuries incurred in action will be considered a 
single disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

The Veteran has the following service connected disability: 
PTSD rated as 30 percent disabling from July 28, 2004 and 70 
percent disabling from September 11, 2006.  The Veteran has 
also been diagnosed with non-service connected Huntington's 
disease, bilateral hearing loss, headaches, and memory loss.  

Relevant medical evidence in this case contains references to 
Global Assessment of Functioning (GAF) scores which reflect 
the psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
Ed.) (DSM-IV) (1996).   GAF scores from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  Scores from 31 to 40 
indicate impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking or mood (e.g., depressed 
man avoids friends, neglects family, and is unable to work).  
DSM-IV at 47.  

Factual Background

Records on file show that the Veteran had multiple events of 
intercerebral hemorrhages in the early 1990s and that he has 
suffers from Huntington's disease at least since 2000.   
Records of private medical care from November 1999 to 
November 2002 showed that the Veteran experienced three 
cerebral hemorrhages and had a family history of Huntington's 
disease.  Huntington's disease is also known as hereditary 
chorea and is a progressive disorder usually beginning in 
young to middle age, consisting of a triad of choreathetosis, 
dementia, and autosomal dominant inheritance with complete 
penetrance.  Dean v. Brown, 8 Vet. App. 449, 451 (1995).   

In two reports in July 2004, a private psychiatrist noted the 
Veteran's spouse's report of observing the Veteran's anger, 
lack of self control, poor judgment, and physical assaults on 
members of his family since his return from Vietnam.  She 
reported that the Veteran experienced nightmares and 
outbursts related to his wartime experiences that included 
receiving incoming fire while working on communications 
towers, rocket attacks on his base, and the death of a fellow 
Marine.  The Veteran was socially isolated and operated an 
automobile in an erratic manner.  On examination, the 
psychiatrist noted certain grotesque movements, poorly 
articulated speech and thought processes, paranoia, and 
grossly impaired insight.  Although the psychiatrist did not 
specifically link individual symptoms to the wartime 
experiences, he diagnosed PTSD.  The psychiatrist also 
diagnosed early Huntington's disease and a possible mood 
disorder with psychotic features secondary to Huntington's 
disease.  In a follow up examination in February 2005, the 
psychiatrist noted that the Veteran had a significant 
disability resulting from PTSD and that the wartime 
experiences were the major stressor that brought on the 
disorder.  The psychiatrist also noted that Huntington's 
chorea was an accompanying disorder with dementia but that 
PTSD existed prior to the onset of the organic disease.  The 
psychiatrist did not provide reasons for his conclusion 
regarding the sequence of the onset of the disorders.  

In June 2005, a VA physician noted a review of the claims 
file and the Veteran's reports of wartime stressors and post-
service employment as a corrections officer until retirement 
1999 at the first signs of his neurological disorder.   On 
examination, the physician noted cognitive, thought process, 
speech, intellectual capacity, insight, and judgment 
impairments.  However, the physician related the following 
symptoms to the experiences in Vietnam: nightmares, intrusive 
thoughts, social withdrawal, irritability, anxiety, and 
startle reaction.  The physician diagnosed PTSD but noted 
that the Veteran's overall state was mainly influenced by the 
progressive neurological disorder.  The physician assigned a 
GAF score of 50 associated only with PTSD and noted that if 
the neurological disorder was also taken into account, the 
GAF would be much lower.  

The claims file contains records of outpatient treatment by 
the Veteran's private psychiatrist from July 2004 through 
January 2007.  In September 2006, the psychiatrist summarized 
the Veteran's progress noting that his findings regarding 
PTSD remained valid and current.  The psychiatrist noted that 
the Veteran had been hospitalized at least five times to 
stabilize symptoms of agitation, paranoia, disorientation, 
physical abuse of his spouse, and other abnormal behaviors.  
The Veteran required supervision in the home to avoid damage 
or injury.  The psychiatrist also summarized a recent event 
in which the Veteran experienced agitation, hyperviglance, 
and fear of attack by his former combat enemies after 
attending a military air show.  The Veteran subsequently made 
threats to his spouse and was hospitalized.  The psychiatrist 
continued the diagnoses of PTSD, dementia due to Huntington's 
disease, and a possible mood disorder secondary to 
Huntington's disease.  The psychiatrist noted that the 
Veteran was totally and irreversibly incapacitated and 
unemployable but did not discuss which features and symptoms 
of incapacity were separately related to each diagnosed 
disorder (the PTSD or the Huntington's).  

In December 2006, a VA clinical psychologist noted a review 
of the claims file and the spouse's reports of recent 
hospitalization of the Veteran after incidents of abnormal 
behavior including an assault on his daughter during a 
flashback.  The spouse reported that the Veteran was not 
capable of managing his own financial affairs or maintaining 
his own hygiene without supervision.  On examination, the 
Veteran was predominantly noncommunicative.  The psychologist 
noted no suicidal or homicidal ideations.  The psychologist 
noted disorientation, impoverished speech, and paranoid 
ideation.  Under a heading of "memory," the psychologist 
noted severe cognitive impairment.  Under the heading "PTSD 
symptoms," the psychologist noted irritability, 
hypervigilance, paranoia, social isolation, and intolerance 
of crowds.  The psychologist diagnosed PTSD and dementia due 
to Huntington's disease and assigned a GAF of 49 for PTSD 
alone.  The psychologist noted that the PTSD symptoms were 
severe but that cognitive factors were overriding and that a 
GAF of 35-40 would be appropriate if both disorders were 
considered together.  

Analysis

The Board agrees with the Veteran as to fact that when it is 
not possible to separate symptoms of a service-connected 
condition from those due to a nonservice-connected condition, 
any doubt should be resolved in the Veteran's favor.  Here, 
however, medical professionals have gone to great lengths to 
do just that - identify the impairment due to PTSD (which is 
quite severe and behavioral in large part) from that due to 
Huntington's disease (which is mostly cognitive).  

The great weight of lay and medical evidence is that the 
Veteran experiences a severe disability from the combined 
effects of PTSD and Huntington's disease.  Therefore, the 
Board must determine whether the medical evidence is 
sufficient to attribute certain symptoms and functional 
impairments to service-connected PTSD separately from 
nonservice connected dementia, Huntington's disease, and a 
possible secondary mood disorder.  

The Board considered the outpatient reports from the 
Veteran's private psychiatrist and inpatient reports from the 
attending physician during hospitalization.  The private 
clinicians noted a constellation of behavioral, cognitive and 
organic symptoms.  The private psychiatrist noted that some 
symptoms were sufficient to warrant a diagnosis of PTSD but 
neither clinician provided observations or conclusions to 
differentiate the symptoms of PTSD from those of Huntington's 
disease.  The psychiatrist did indicate that a possible mood 
disorder was related to Huntington's disease and concluded 
that the Veteran was totally disabled and unable to work as a 
result of the effects of the combined disorders and not just 
from PTSD.  Aside from the conclusory statement by the 
psychiatrist (noted above on page 6), there is no lay or 
medical evidence of record to suggest that the onset of PTSD 
preceded the onset of Huntington's disease or that the 
severity of the symptoms is related to the onset sequence or 
length of time the symptoms have been experienced by the 
Veteran.   

VA examiners noted similar symptom observations and diagnoses 
but VA examiners made efforts to provided symptoms and 
impairment differentiation when they assigned a GAF for PTSD 
separate from the GAF associated with the combined disorders.  
One examiner noted that nightmares, intrusive thoughts, 
social withdrawal, irritability, anxiety, and startle 
reaction were associated with PTSD.   The other examiner 
noted irritability, hypervigilance, paranoia, social 
isolation, and intolerance of crowds as associated with PTSD.  
Both attributed cognitive symptoms such as memory, speech, 
thought process, communications, insight, and judgment 
deficits to dementia and Huntington's disease.  Therefore, 
because the VA examines have carefully articulated which 
symptoms are due to the Huntington's and which symptoms are 
due to PTSD, the Board will apply those symptoms and 
impairments identified by the VA examiners as related to PTSD 
to the TDIU criteria. 

The Board concludes that TDIU is warranted effective 
September 11, 2006 based only on the behavioral and social 
impairments attributed to PTSD and without consideration of 
the cognitive, memory, and communications deficits of 
dementia and Huntington's disease.  As the Veteran was 
granted a 70 percent rating for a single service-connected 
disability effective September 11, 2006, the statutory 
requirements for TDIU were met on that date, but not earlier.  
The Board concludes that the severity of the Veteran's 
behavioral symptoms alone preclude obtaining and sustaining 
substantially gainful employment.  Examiners have noted 
social isolation to the extent that the Veteran cannot 
tolerate crowds or interact with others.  He demonstrates a 
high degree of paranoia, hypervigilance, irritability, and 
aggressive reactions including assaults on family members.  
Without consideration of cognitive deficits, the Veteran's 
behavioral abnormalities attributed to PTSD preclude 
independent travel outside the home and interaction with any 
persons other than his family caretakers, and thus all forms 
of substantially gainful employment.  

A request for a total disability rating based on individual 
unemployability is a claim for an increased rating.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  The effective date for an 
increase in disability compensation is the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date; otherwise, the date of receipt of claim.  
38 C.F.R. § 3.400 (o) (2).  In this case, the effective date 
of September 11, 2006 is within one year of the receipt of 
claim for TDIU.  


ORDER

A total rating based on individual unemployability is 
granted, effective September 11, 2006, subject to the legal 
criteria governing the payment of monetary benefits.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


